Citation Nr: 1824526	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a bilateral pes planus disability. 

3.  Entitlement to service connection for dermatitis. 

4.  Entitlement to an initial compensable evaluation for the service connected pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from July 1976 through July 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).  

In pertinent part, the November 2012 rating decision denied the Veteran's claims for entitlement to service connection for bilateral tinnitus, vitreous floaters, bilateral pes planus, and dermatitis.  The November 2012 rating decision did grant the Veteran entitlement to service connection for pseudofolliculitis barbae, and assigned a non-compensable rating effective January 30, 2012.  

The Board also notes that the November 2012 rating decision on appeal denied the Veteran's claim for entitlement to service connection for vitreous floaters.  Subsequently, in a May 2014 rating decision, the AOJ granted the Veteran entitlement to service connection for this disability, effective January 30, 2012.  The Board notes that where a Veteran has been granted service connection for a claim during the pendency of the appeal, a second notice of disagreement must be filed in order to initiate appellate review of the claim.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997)(holding a second notice of disagreement is necessary for downstream issues such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2017).   As such, this issue is not presently before the Board. 

In November 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

Subsequent to this hearing, in a letter dated November 16, 2017, the Veteran expressed his intention to withdraw his appeals for entitlement to service connection for bilateral pes planus and dermatitis, and his appeal for an increased evaluation of the service connected pseudofolliculitis barbae disability.  As will be discussed in greater detail below, the Board finds the Veteran has withdrawn these claims. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's current bilateral tinnitus began during, or was otherwise caused by, his active service.

2.  In November 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for bilateral pes planus. 

3.  In November 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for dermatitis. 

4.  In November 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to an increased evaluation for pseudofolliculitis barbae.  


CONCLUSIONS OF LAW

1.  After resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus has been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).

2.  The criteria for withdraw of the appeal for entitlement to service connection for bilateral has been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012);  38 C.F.R. § 20.204 (2017). 

3.  The criteria for withdraw of the appeal for entitlement to service connection for dermatitis has been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012);  38 C.F.R. § 20.204 (2017).

4.  The criteria for withdraw of the appeal for entitlement to an increased evaluation for pseudofolliculitis barbae has been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012);  38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The VCAA required notice provisions were accomplished by numerous letters, including those dated in April 2012 and October 2012, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Of record are the Veteran's service treatment records and post-service medical treatment records, including VA treatment records from the Gainesville VA Medical Center (VAMC) and the Valdosta Community-Based Outpatient Clinics (CBOC).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the electronic claims file; the Veteran has not contended otherwise.

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, at no time has the Veteran, or his representative, alleged any deficiency with respect to VA's duties to notify or assist in connection with the claims decided herein.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Governing Rules and Regulations for Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA regulations recognize an additional, alternative, method of entitlement to service connection for certain chronic diseases.  Specifically, if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that tinnitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for bilateral tinnitus. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant law, and with resolution of doubt in the Veteran's favor, the Board finds the evidence of record warrants a finding for entitlement to service connection for a bilateral tinnitus disability. 

As an initial matter, the Board observes that the Veteran has a current diagnosis for bilateral tinnitus.  See e.g. November 2012 VA Examination.   Therefore, the Board finds that the Veteran has satisfied the current disability requirement for entitlement to service connection.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Second, the Board finds that the Veteran was exposed to acoustic trauma during his active duty service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a tactical wire operator specialist.  The Department of Defense's Duty MOS Noise Exposure Listing does not have a listing for this particular MOS; however, it does list a similar MOS of "equipment operator" as having a high probability of hazardous noise exposure.  In addition to his MOS, the Board notes that the Veteran's DD-214 report he received an expert badge for hand grenades and the marksmanship bade for the M-16 rifle.  As such, the Board finds the Veteran was exposed to acoustic trauma, in the form of loud noises, during his active duty service. 

However, neither exposure to noise in the military, nor a currently diagnosed disability, alone are grounds for service connection in all cases.  Rather, the military noise exposure must cause the tinnitus.  This connection can be established by either medical opinion of record, or by credible evidence that establishes continuity of symptomatology.  

The Veteran may also establish continuity of symptomatology by his own lay testimony.  The Court has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when: (1) a lay person is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Id.; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the record includes the Veteran's descriptions of constant ringing in his ears, since his separation from military service.  See e.g. Hearing Transcript.  Throughout the evidence of record the Veteran has consistently related his current tinnitus to his exposure to acoustic trauma while in service, and the record does not contain any suggestion of an alternative, conflicting date of symptom onset.  As the Veteran's testimony has been consistent, the Board finds no reason to doubt the veracity or credibility of his testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that the Veteran's statements are credible to establish that his symptoms of tinnitus began while he was still in active duty military service and have continued to the present day.

The Board acknowledges that the Veteran's tinnitus was evaluated by a VA examiner in November 2012, and found to be less likely than not related to his active duty service.  However, the Board finds that the November 2012 medical opinion was conclusory in nature and is entitled to limited probative value. See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports).  

The Board further finds that the November 2012 VA examiner overlooked key evidence within the Veteran's service medical records.  For example, a comparison of the veteran's audiological examinations prior to his entrance to military service and subsequent examinations conducted at the time of his separation shows the Veteran experienced bilateral shifts in pure tone thresholds across all tested decibels.  This is indicative of an in-service exposure to acoustic trauma.  As these findings were overlooked by the November 2012 examiner, the Board finds his overall opinion is entitled to little probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Moreover, the Director of the VA Compensation and Pension Service observed in VBA Training Letter 10-02 (March 2010) that the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  It was also noted that "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurred" ... "Therefore, delayed-onset tinnitus must be considered."  

In conclusion, the Veteran's consistent lay testimony relating his tinnitus symptoms to his military service tend to establish the Veteran's current bilateral tinnitus is the result of his military service.  As such, the Board concludes that the evidence for and against the Veteran's claim for service connection is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral tinnitus is granted.


Withdrawal of Remaining Appeals:

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdraw may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204(b).

In a signed letter dated November 16, 2017, the Veteran expressed a clear intent with withdraw his appeals for entitlement to an increased evaluation for  pseudofolliculitis barbae, and his claims for entitlement to service connection for bilateral pes planus and dermatitis.  

Consequently, the Board finds that the Veteran has withdrawn his appeals with respect to the claims for entitlement to an increased evaluation for  pseudofolliculitis barbae, and his claims for entitlement to service connection for bilateral pes planus and dermatitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the matter of entitlement to service connection for bilateral pes planus is dismissed. 

The appeal as to the matter of entitlement to service connection for dermatitis is dismissed.  

The appeal as to the matter of entitlement to an increased evaluation for pseudofolliculitis barbae is dismissed. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


